Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 1 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 2 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 3 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 4 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 5 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 6 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 7 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 8 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                     Exhibit Loan Documents Page 9 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 10 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 11 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 12 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 13 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 14 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 15 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 16 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 17 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 18 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 19 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 20 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 21 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 22 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 23 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 24 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 25 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 26 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 27 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 28 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 29 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 30 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 31 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 32 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 33 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 34 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 35 of 36
Case 15-15848-elf   Doc 41-1 Filed 03/18/20 Entered 03/18/20 12:01:26   Desc
                    Exhibit Loan Documents Page 36 of 36
